Citation Nr: 0114968	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  01-01 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2000 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined that the 
appellant did not have legal entitlement to VA benefits 
because her deceased husband had no recognized military 
service.  The notice of disagreement was received in August 
2000, the statement of the case was issued in September 2000, 
and the substantive appeal was received in January 2001.  


FINDING OF FACT

The U. S. Army Reserve Personnel Center has certified that 
the appellant's deceased husband had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The criteria of "veteran" for the purposes of entitlement 
to VA benefits have not been met.  38 U.S.C.A. §§ 101, 107 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.1, 3.2, 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In March 2000, the appellant filed a claim for VA Dependency 
and Indemnity Compensation benefits based upon her deceased's 
husband's military service.  She also submitted a January 
2000 certification from the Armed Forces of the Philippines 
Office of the Adjutant General indicating that the 
appellant's deceased husband served as a guerrilla from 
November 1944 to February 1946.  The portion of that document 
referring to the revised roster of recognized guerrillas of 
1948 was noted as not applicable.  The appellant also 
submitted an affidavit of Philippine Army Personnel completed 
by her deceased husband in January 1946, a death certificate 
showing April 1984 as her husband's date of death, and a 
certificate of marriage.  

Also of record are several documents related to the 
appellant's deceased husband's military service, including a 
Commonwealth of the Philippines, Philippine Army certificate 
of discharge showing service from December 1944 to February 
1946; an April 1976 certificate from the Assistant Adjutant 
General indicating that the appellant's husband joined the 
guerrillas, but his name was not carried on the Approved 
Revised Reconstructed Guerrilla Roster; a March 1995 
certification from the Armed Forces of the Philippines 
indicating that the appellant's husband was not carried on 
the Approved Revised Reconstructed Guerrilla Roster of 1948; 
and copies of other unidentified documents.  

The record also reflects that in February 1954, the 
Department of the Army certified that the appellant's husband 
had no recognized guerrilla service, nor was he a member of 
the Philippine Commonwealth Army in the service of the Armed 
Forces of the United States.  In July 1995, the U. S. Army 
Reserve Personnel Center again certified that the appellant's 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the Armed Forces of the United States.  

In a May 2000 letter, the RO informed the appellant of the 
denial of her claim on the basis that her deceased husband 
did not serve as a member of the Commonwealth Army of the 
Philippines, including the recognized guerrillas, in the 
service of the Armed Forces of the United States.  

The appellant filed a notice of disagreement as to that 
determination which was received in August 2000 and a 
statement of the case was issued in September 2000.  The 
appellant perfected her appeal with the filing of a VA Form 
9, substantive appeal, in January 2001.  

Analysis

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation and burial allowances, 
except for those inducted between October 6, 1945 and June 
30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
pension.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8 (c) and (d).  
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.9 (a) and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that the Secretary 
has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

The United States Department of the Army has certified that 
the deceased husband of the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  The Board notes that the appellant has not 
submitted any personal information different from that 
submitted by the RO to the United States Department of the 
Army for verification.  The Board also notes that all 
information submitted by the appellant in support of her 
claim was duplicative or had been previously received by the 
RO and submitted to the U. S. Army Reserve Personnel Center 
for verification purposes in May 1995.  The Board is bound by 
the service department finding, and thus finds that the 
appellant's deceased husband did not have recognized service 
so as to confer legal entitlement to VA benefits.  Since the 
law pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claim of 
entitlement to VA benefits must be denied because of the 
absence of legal merit or entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994). 

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The appellant has been notified of the applicable laws and 
regulations which set forth the criteria for legal 
entitlement to VA benefits.  The discussions in the RO's May 
2000 letter and statement of the case have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought. The Board 
therefore finds that the notice requirements of the new law 
have been met.  

Furthermore, under the circumstances of this case, where 
there has been substantial compliance with the VCAA, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. at 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  As 
previously discussed, the appellant has no legal entitlement 
to the benefits sought because of the lack of "veteran" 
status.  Thus, because this claim lacks legal merit, the 
Board finds no prejudice to the appellant by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.  



ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals




 

